      Case 1:10-cv-00699-AT Document 585 Filed 08/20/21 Page 1 of 2




                                      +1-212-474-1080

                                   bgruenstein@cravath.com




                                                                         August 20, 2021

                 Floyd, et al. v. City of New York, 08-CV-1034 (AT)
               Davis, et al. v. City of New York, et al., 10-CV-0699 (AT)


Dear Judge Torres:

                We are counsel to the Monitor, Peter L. Zimroth, and respectfully write
pursuant to Rule I.C. of Your Honor’s Individual Practices to request an extension of the
deadlines for filing responses related to Plaintiffs’ Motion to Modify the Floyd Remedial
Order (ECF No. 840) (the “Motion”). The Motion was filed on July 29, 2021. Under
this Court’s order of August 18, 2021 (ECF No. 846), the Monitor’s response to the
Motion is due on August 20, 2021, the City’s response is due on August 31, 2021, and
Plaintiffs’ reply is due on September 21, 2021. Circumstances have arisen such that the
Monitor will be unable to file on August 20, 2021. Accordingly, the Monitor requests a
two-week extension of his and the parties’ briefing deadlines:

          EVENT                                DATE
          Monitor’s Response                   September 3, 2021
          City’s Response                      September 14, 2021
          Plaintiffs’ Reply                    October 5, 2021

               The Monitor made one previous request for an extension of these briefing
deadlines, which was granted. The City and Plaintiffs consent to the above briefing
schedule.
     Case 1:10-cv-00699-AT Document 585 Filed 08/20/21 Page 2 of 2
                                                                           2




                                      Respectfully submitted,



                                                /s/ Benjamin Gruenstein
                                                  Benjamin Gruenstein
                                                 Bradley Niederschulte
                                                     Emma Kolesar

                                     CRAVATH, SWAINE & MOORE LLP
                                       Worldwide Plaza
                                         825 Eighth Avenue
                                             New York, New York 10019
                                                Phone: (212) 474-1000
                                                    Fax: (212) 474-3700
                                                       bgruenstein@cravath.com

Hon. Analisa Torres
   United States District Court
      Southern District of New York
          500 Pearl Street
              New York, New York 10007-1312
BY ECF
